White, Presiding Judge.
We are of opinion the indictment in this case sufficiently charges the appellant with keeping a disorderly house. (Penal Code, Art. 339; Willson’s Crim. Forms, No. 218.)
But we are most clearly of the further opinion that, as presented in the record, the evidence wholly fails to sustain the charge in the indictment or the judgment of conviction which has been rendered in the court below. (McElhaney v. The State, 12 Texas Ct. App., 231; see also, specially, Sara v. The State, ante, 639.)
The judgment is reversed and the cause remanded.

Reversed and remanded.